Citation Nr: 1031634	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  03-05 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a left knee 
injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1970.

This matter is now before the Board of Veterans' Appeals (Board) 
pursuant to a November 2001 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA). In September 2005, the Veteran testified at a 
Travel Board hearing before the undersigned; a transcript of that 
hearing is below.  

The Board issued a decision in this case in April 2006, which 
denied service connection for a left knee injury, as well as for 
post-traumatic stress disorder (PTSD).  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  By a Memorandum Decision in January 
2008, the Court affirmed the Board's decision as to the PTSD 
issue, but vacated and remanded the decision concerning service 
connection for a left knee injury.  In light of the Court's 
remand instruction, the claim was then remanded by the Board to 
afford the Veteran a medical examination under 38 U.S.C.A. 
§ 5103A(d) in April 2009.


FINDINGS OF FACT

There is no medical evidence of record that the veteran's 
degenerative joint disease (DJD) of the left knee, which was 
diagnosed many years after service and which has undergone a 
total left knee arthroplasty, is etiologically related to 
service.


CONCLUSION OF LAW

The Veteran's claimed residuals of a left knee injury were not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The Veteran is seeking service connection for residuals of a left 
knee injury.  More specifically, he contends that he was blown 
off a track during service in the Republic of Vietnam, after 
which an overnight fire fight ensued.  He indicates that he 
injured his leg during that incident and has had tremendous pain 
in his knee since that time.  See February 2003 Form 9 and 
September 2005 Board hearing transcript.

On review of the record, the Veteran's service treatment records 
are negative for any complaints, treatment, or diagnosis related 
to a left knee injury or disorder.  On November 1969 separation 
examination and report of medical history, he specifically denied 
suffering from a "trick" or locked knee and a clinical evaluation 
found his lower extremities were normal.  However, the Veteran's 
claims file contains official documentation that verifies his 
status as a combat veteran, such as his receipt of the Combat 
Infantryman Badge.  See DD 214.

Based upon the Veteran's lay statements, and resolving reasonable 
doubt in the Veteran's favor, the Board finds that the Veteran 
did sustain a left knee injury consistent with the circumstances 
of his service.  38 U.S.C.A. § 1154(a). Nonetheless, the 
provisions of 38 U.S.C.A. § 1154(b) address only with the 
question of whether a particular disease or injury occurred in 
service (i.e. what happened to the Veteran during service), but 
does not create any presumptions as to the issues of either 
current disability or nexus to service; both of which generally 
require competent medical evidence.  In other words, these 
provisions do not presumptively establish service connection for 
a combat Veteran; rather, they relax the evidentiary requirements 
for determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 
524 (1996).  Here as a left knee injury is conceded, the sole 
question for consideration, then, is whether the current left 
knee disability is causally related to such in-service left knee 
injury.

In general, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 113138 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the existence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, 
such as arthritis, if such is shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The earliest medical evidence of record related to the Veteran's 
left knee is an April 1996 treatment record from Doctors' Care, 
P.C.  At that time the Veteran was seen with swelling of his left 
knee and was diagnosed with left knee DJD.  Other post-service 
medical evidence indicated that the Veteran underwent a total 
left knee arthroplasty at the Birmingham VA Medical Center (VAMC) 
in September 2003.  Post-surgery x-rays showed his components to 
be in good position with no evidence of loosening or infection.  
See November 2003 orthopedic clinic note.

Again, the Veteran's current left knee DJD was diagnosed by an 
April 1996 treatment record from Doctors' Care, P.C, 
approximately 25 years since his discharge since service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial 
of service connection where veteran failed to account for lengthy 
time period between service and initial symptoms of disability).  
There is no clinical or otherwise competent evidence indicating 
that the Veteran's current left knee disorder manifested to a 
compensable degree within the first post-service year.  38 C.F.R. 
§§ 3.307, 3.309.

The Board acknowledges that the Veteran is competent to report 
his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Moreover, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the 
Veteran's own statements as to a continuous history of residuals 
of a left knee injury manifested by pain could be sufficient to 
substantiate the claim, in light of his conceded in-service left 
knee injury and the current diagnosis of left knee DJD.  However, 
in this case, the Veteran's claim of continuous symptoms dating 
back to service are not deemed to be credible in light of the 
normal clinical findings of the lower extremities at separation 
in 1969 and in light of the fact that the Veteran expressly 
denied hearing denied suffering from a "trick" or locked knee.  
Moreover, he did not initially raise a claim until 1999, almost 3 
decades after discharge.  If he had been experiencing continuous 
left knee problems since that time, then it would be reasonable 
to expect that he would have filed a claim much sooner.  For 
these reasons, continuity of symptomatology is not here 
established either by the clinical records or by the Veteran's 
own statements.  

Furthermore, in July 2009, a VA examiner diagnosed the Veteran 
with degenerative arthritis of the left knee treated with total 
knee arthroplasty with residual pain.  Then the examiner opined 
that the degenerative disease of the left knee was less likely as 
not related to the described injury 41 years ago.  

The Board finds the VA examiner's opinion to be highly probative 
to the question at hand.  The examiner was a medical doctor who 
possesses the necessary education, training, and expertise to 
provide the requested opinion.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  In addition, this opinion was based in part 
on examination and interview of the Veteran.  The examiner also 
reviewed the Veteran's claims folder, which contained his service 
treatment records and post-service medical evidence.  The VA 
examination report provided a thorough review of the Veteran's 
medical history and his history of an in-service left knee 
injury.  It also provided persuasive rationale, specifically 
noting that the Veteran's left knee was normal upon his 
separation from service and that his left knee surgery was 35 
years after the injury, to support the conclusion that the 
Veteran's left knee disability was less likely caused by or the 
result of conceded in-service left knee injury.

The Veteran himself believes that his current left knee 
disability was caused by his active service.  In this regard, the 
Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), in which it was held a lay person may speak as to 
etiology in some limited circumstances in which nexus is obvious 
merely through lay observation, such as a fall leading to a 
broken leg.  Here, however, in light of the time that has 
elapsed, and the complex nature of the Veteran's current left 
knee DJD status post total knee arthroplasty, the question of 
causation here extends beyond an immediately observable cause-
and-effect relationship and, as such, the Veteran is not 
competent to address etiology in the present case.

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for residuals of a left 
knee injury, as the evidence does not demonstrate a current 
disability that is attributable to his left knee injury during 
service.  Accordingly, this claim must be denied.

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

II.  Duty to Notify & Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in August 2001 
correspondence, prior to the date of the issuance of the appealed 
November 2001 rating decision.  Further notice was provided in 
April, July, September, and November 2003, as well as in July 
2005 correspondence.  A June 2009 letter provided notice 
concerning how a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The case was subsequently readjudicated in a May 2010 
supplemental statement of the case.  This course of action 
fulfills VA's notice requirements.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorder described by the Veteran.  
Specifically, the RO obtained service treatment records and VA 
and private treatment records.  Furthermore, the RO provided a VA 
examination in compliance with the Board's April 2009 and the 
Court's January 2008 remand instruction.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The July 2009 VA examination was 
fully adequate for the purposes of adjudication.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The examination report was 
authored by a VA physician.  It reflected a review of the claims 
file, physical examination, and medical opinion accompanied by a 
supporting rationale.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER


Service connection for residuals of a left knee injury is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


